







FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of April
13, 2017, is by and among RED ROBIN INTERNATIONAL, INC., a Nevada corporation
(the “Borrower”), RED ROBIN GOURMET BURGERS, INC., a Delaware corporation (the
“Parent”), the Guarantors, the Lenders party hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent on
behalf of the Lenders under the Credit Agreement (as hereinafter defined) (in
such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, the Borrower, the Parent, the other Guarantors, the Lenders from time
to time party thereto, and the Administrative Agent are parties to that certain
Credit Agreement dated as of June 30, 2016 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement, as amended hereby);


WHEREAS, the Credit Parties have requested that the Lenders make certain
amendments to the Credit Agreement as set forth herein; and


WHEREAS, the Lenders have agreed to amend the Credit Agreement subject to the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendment to “Applicable Percentage”. The definition of “Applicable
Percentage” in Section 1.1 of the Credit Agreement is hereby amended by:


(i) deleting the pricing grid therein and replacing it with the following
pricing grid:







--------------------------------------------------------------------------------




Level
Lease Adjusted Leverage Ratio
Base Rate Margin
LIBOR Rate Margin/Letter of Credit Fee
Commitment Fee
I
<3.50 to 1.00
0.25%
1.25%
0.20%
II
≥ 3.50 to 1.00 but 
<3.75 to 1.00
0.50%
1.50%
0.25%
III
≥ 3.75 to 1.00 but 
<4.00 to 1.00
0.75%
1.75%
0.30%
IV
≥ 4.00 to 1.00 but 
<4.25 to 1.00
1.00%
2.00%
0.35%
V
≥ 4.25 to 1.00 but 
<4.75 to 1.00
1.25%
2.25%
0.40%
VI
≥ 4.75 to 1.00 but 
<5.00 to 1.00
1.50%
2.50%
0.45%
VII
≥ 5.00 to 1.00
1.75%
2.75%
0.50%



and (ii) deleting the third sentence following the pricing grid therein and
replacing it with the following sentence:
If the Borrower shall fail to provide the financial information and
certifications in accordance with the provisions of Sections 5.1(a), (b) and
(c), the Applicable Percentage shall, on the date five (5) Business Days after
the date by which the Borrower was so required to provide such financial
information and certifications to the Administrative Agent and the Lenders, be
based on Level VII until such time as such information and certifications are
provided, whereupon the Level shall be determined by the then current Lease
Adjusted Leverage Ratio.


1.2    Amendment to “Permitted Acquisition”. The definition of “Permitted
Acquisition” in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of all or substantially all of the assets or a
majority of Capital Stock of a Person that is incorporated, formed or organized
in the United States or Canada or any division, line of business or other
business unit of a Person that is incorporated, formed or organized in the
United States (such Person or such division, line of business or other business
unit of such Person referred to herein as the “Target”), in each case that is a
(i) purchase or repurchase of a Red Robin franchise, (ii) a purchase of a Target
that is converted into one or more Red Robin restaurants or (iii) a purchase of
a Target that operates restaurants with a concept or products similar to that of
Red Robin, so long as (a) no Default or Event of Default shall then exist or
will exist after giving effect thereto, (b) the Credit Parties shall demonstrate
to the reasonable satisfaction of the Administrative Agent that (i) the Credit
Parties will be in compliance on a Pro Forma Basis upon the consummation of any
such acquisition with all of the terms and provisions of the financial covenants
set forth in Section 5.9 and (ii) on a Pro Forma Basis upon the consummation of
any such acquisition, the Lease Adjusted Leverage Ratio shall be (x) with
respect to any such acquisition occurring at any time following the First
Amendment Effective Date but prior to the Leverage Reset Date, less than 4.25 to
1.00 and (y) with respect to any such acquisition occurring on the Leverage
Reset Date and thereafter, at least 0.25x less than the maximum Lease Adjusted
Leverage Ratio then permitted under Section 5.9(a) at the time such acquisition
is consummated, (c) there is at least $20,000,000 of Accessible Borrowing
Availability





--------------------------------------------------------------------------------




after giving effect thereto, (d) the Administrative Agent, on behalf of the
Lenders, shall have received (or shall receive in connection with the closing of
such acquisition), in each case to the extent required in accordance with the
terms of Section 5.12 or otherwise hereunder, a first priority perfected
security interest (subject to Permitted Liens) in all personal property
(including, without limitation, Capital Stock) acquired with respect to the
Target, and if the Capital Stock of the Target is acquired and the Target
becomes a Domestic Subsidiary that is not a Liquor License Subsidiary, then such
Target shall, in connection with the closing of such acquisition, execute and
deliver to the Administrative Agent a Joinder Agreement in accordance with the
terms of Section 5.10, (e) the Target in any acquisition involving Total
Consideration in excess of $5,000,000 has earnings before interest, taxes,
depreciation and amortization for the four fiscal quarter period most recently
ended prior to the acquisition date in an amount greater than $0, (f) such
acquisition is not a “hostile” acquisition and has been approved by the
applicable Credit Party and the Target, (g) the aggregate amount of the Total
Consideration with respect to all Permitted Acquisitions occurring at any time
following the First Amendment Effective Date but prior to the Leverage Reset
Date, shall not exceed $50,000,000 and (h) the aggregate amount of (A) the Total
Consideration with respect to all Permitted Acquisitions, (B) all Investments
made pursuant to clause (xiii) of the definition of “Permitted Investments” and
(C) all Restricted Payments made pursuant to Section 6.11(c), in each case made
during the period following the First Amendment Effective Date and prior to the
Leverage Reset Date, shall not exceed $50,000,000.
1.3    Amendment to “Permitted Investments”. Clause (xiii) of the definition of
“Permitted Investments” in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:


(xiii)    in addition to the Investments otherwise expressly permitted by this
definition, other Investments by any Credit Party in an aggregate amount not to
exceed $40,000,000 during the term of this Agreement; provided that no Default
or Event of Default shall have occurred and be continuing at the time of such
Investments or result therefrom; provided further that (x) at any time following
the First Amendment Effective Date but prior to the Leverage Reset Date, the
Lease Adjusted Leverage Ratio both before and after giving effect to any such
Investments referenced in this clause (xiii) on a Pro Forma Basis shall be less
than 4.25 to 1.00 (as demonstrated to the reasonable satisfaction of the
Administrative Agent prior to the payment thereof) and (y) the aggregate amount
of (A) all Investments made pursuant to this clause (xiii), (B) all Permitted
Acquisitions and (C) all Restricted Payments made pursuant to Section 6.11(c),
in each case made during the period following the First Amendment Effective Date
and prior to the Leverage Reset Date, shall not exceed $50,000,000.


1.4    Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by inserting the following new definitions in the appropriate
alphabetical order therein:


“First Amendment Effective Date” shall mean April 13, 2017.
“Leverage Reset Date” shall mean the earlier of (i) the first day of the fourth
fiscal quarter of the 2018 fiscal year of the Parent and (ii) the date on which
the Administrative Agent receives a notice from the Parent requesting that the
Leverage Reset Date occurs provided that the certificate of Responsible Officer
of the Parent delivered to the Administrative Agent pursuant to Section 5.1(c)
as of the end of the immediately preceding fiscal quarter demonstrated that the
Lease Adjusted Leverage Ratio is less than or equal to 4.75 to 1.00.





--------------------------------------------------------------------------------




1.5    Amendment to Section 5.2(a). Section 5.2(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(a)    [reserved];


1.6    Amendment to Section 5.9(a). Section 5.9(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(a)    Lease Adjusted Leverage Ratio. As of the last day of any fiscal quarter
of the Parent ending during the periods specified below, the Lease Adjusted
Leverage Ratio shall be less than or equal to the corresponding ratio set forth
below:
Period
Maximum Ratio
First Amendment Effective Date through October 1, 2017 (the last day of the
third fiscal quarter of the 2017 fiscal year of the Parent)
5.25 to 1.00
October 2, 2017 (the first day of the fourth fiscal quarter of the 2017 fiscal
year of the Parent) through July 15, 2018 (the last day of the second fiscal
quarter of the 2018 fiscal year of the Parent)
5.00 to 1.00
July 16, 2018 (the first day of the third fiscal quarter of the 2018 fiscal year
of the Parent) and thereafter
4.75 to 1.00



Notwithstanding the foregoing, to the extent that the Leverage Reset Date occurs
prior to the first day of the fourth fiscal quarter of the 2018 fiscal year of
the Parent, as of the last day of any fiscal quarter of the Parent ending on or
after the Leverage Reset Date, the Lease Adjusted Leverage Ratio shall be less
than or equal to 4.75 to 1.00.


1.7    Amendment to Section 6.11(c). Section 6.11(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(c)    the Parent may redeem and/or repurchase shares of its Capital Stock or
pay cash dividends to its shareholders in an aggregate amount not to exceed
$50,000,000 over the term of this Agreement; provided that (i) no Default or
Event of Default shall have occurred and be continuing at the time of such
Restricted Payment or result therefrom, (ii) the sum of (A) Consolidated Cash on
Hand plus (B) Accessible Borrowing Availability, shall be not less than
$40,000,000 after giving effect to such Restricted Payment, (iii) at any time
following the First Amendment Effective Date but prior to the Leverage Reset
Date, the Lease Adjusted Leverage Ratio both before and after giving effect to
any such Restricted Payment on a Pro Forma Basis shall be less than 4.25 to 1.00
(as demonstrated to the reasonable satisfaction of the Administrative Agent
prior to the payment thereof) and (iv) the aggregate amount of (A) all
Restricted Payments made pursuant to this subsection (c), (B) the Total
Consideration with respect to all Permitted Acquisitions and (C) all Investments
made pursuant to clause (xiii) of the definition of “Permitted Investments”, in
each case made during the period following the First Amendment Effective Date
and prior to the Leverage Reset Date, shall not exceed $50,000,000; provided
further that, at any time following the Leverage Reset Date, if the Lease
Adjusted Leverage Ratio both before and after giving effect to any such
Restricted Payment on a Pro Forma Basis is less than 4.50 to 1.00 (as
demonstrated to the reasonable satisfaction of the





--------------------------------------------------------------------------------




Administrative Agent prior to the payment thereof) and the conditions in clauses
(i) and (ii) have been satisfied, the Borrower may make additional Restricted
Payments in cash pursuant to this subsection (c) without regard to such
aggregate limitation (it being understood and agreed that any Restricted Payment
that is permitted by this subsection at the time it is made shall thereafter be
deemed permitted by this subsection regardless of whether the conditions set
forth herein continue to be satisfied with respect to future Restricted
Payments);
1.8    Amendment to Section 6.12. Section 6.12 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


Section 6.12    Sale Leasebacks. No Credit Party will, directly or indirectly,
(i) sell or transfer any property (whether real, personal or mixed and whether
now owned or hereafter acquired) to a Person that is not a Credit Party (for
purposes of this Section 6.12, the “Sale Leaseback Property”) and then (ii)
promptly lease (whether as an Operating Lease or a Capital Lease), or guaranty a
lease of, the Sale Leaseback Property and use the Sale Leaseback Property for
substantially the same purpose in existence prior to the sale or transfer (any
such transaction, a “Sale Leaseback Transaction”); provided, however, that Sale
Leaseback Transactions shall be permitted so long as such Sale Leaseback
Transactions do not exceed an aggregate amount of $50,000,000 during the term of
this Agreement; provided, further, that the aggregate amount of all Sale
Leaseback Transactions occurring at any time following the First Amendment
Effective Date but prior to the Leverage Reset Date shall not exceed
$25,000,000.


ARTICLE II
CONDITIONS


2.1    Closing Conditions. This Agreement shall become effective upon the
satisfaction of the following conditions precedent:


(a)    Execution of Agreement. The Administrative Agent shall have received a
copy of this Agreement duly executed by the Borrower, the other Credit Parties,
the Administrative Agent and the Required Lenders.


(b)    Upfront Fees. The Administrative Agent shall have received, for the
account of each Lender consenting to this Agreement, an upfront fee equal to
0.10% of the aggregate principal amount of the Commitment of such Lender under
the Credit Agreement as of the date hereof.


(c)    Other Fees and Out of Pocket Costs. The Borrower shall have paid any and
all reasonable, documented out-of-pocket costs incurred by the Administrative
Agent (including the fees and expenses Moore & Van Allen, PLLC as legal counsel
to the Administrative Agent) and all other fees and amounts required to be paid
to the Administrative Agent in connection with this Agreement to the extent
invoiced prior to the date hereof.




ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the date hereof, all references to the Credit
Agreement in each of the Credit Documents shall hereafter mean the Credit
Agreement as amended by this Agreement.





--------------------------------------------------------------------------------




Except as specifically amended hereby or otherwise agreed, the Credit Agreement
is hereby ratified and confirmed and shall remain in full force and effect
according to its terms.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    Each of the Credit Parties has full corporate power, authority and right
to execute, deliver and perform this Agreement and has taken all necessary
limited liability company or corporate action to authorize the execution,
delivery and performance by it of this Agreement.


(b)    This Agreement has been duly executed and delivered on behalf of each of
the Credit Parties. This Agreement constitutes a legal, valid and binding
obligation of each of the Credit Parties, enforceable against such Credit Party
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).


(c)    No consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance of this Agreement by the
Credit Parties (other than those which have been obtained) or with the validity
or enforceability of this Agreement against the Credit Parties.


(d)    The representations and warranties made by the Credit Parties in the
Credit Agreement, in the Security Documents or which are contained in any
certificate furnished at any time under or in connection with the Credit
Agreement are true and correct on and as of the date hereof as if made on and as
of such date, except for representations and warranties expressly stated to
relate to a specific earlier date.


(e)    No Default or Event of Default has occurred and is continuing on the date
hereof.


(f)    The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral purported to be covered thereby, in favor of the
Administrative Agent, for the benefit of the holders of the Secured Obligations,
which security interests and Liens are perfected in accordance with the terms of
the Security Documents and prior to all Liens other than Permitted Liens.


(g)    The Obligations of the Credit Parties are not reduced or modified by this
Agreement (except as set forth herein) and, as of the date hereof, are not
subject to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Obligations. Each Credit Party hereby ratifies the
Credit Agreement, as amended hereby, and each other Credit Document to which it
is a party and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement, as amended hereby, and each other Credit Document to which
it is a party applicable to it and (b) that it is responsible for the observance
and full performance of its respective obligations under the Credit Documents.


3.4    Credit Document. This Agreement shall constitute a Credit Document under
the terms of the Credit Agreement.







--------------------------------------------------------------------------------




3.5    Entirety. This Agreement and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.6    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Agreement, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.


3.7    Counterparts; Electronic Execution. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement by facsimile transmission or other electronic means shall be
effective as delivery of a manually executed counterparty hereof.


3.8    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)
WITHOUT REGARD TO CONFLICTS OR CHOICE OF LAW PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


3.9    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective permitted successors and
assigns.


3.10    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Section 9.14 and Section 9.17 of the Credit Agreement and the limitation of
liability provisions of Section 9.5(b) of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.


[Signature pages to follow]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed on the date first above written.
BORROWER:                RED ROBIN INTERNATIONAL, INC.,
a Nevada corporation
By:    /s/ Terry D. Harryman            
Name:    Terry D. Harryman
Title:    President
GUARANTORS:            RED ROBIN GOURMET BURGERS, INC.,
a Delaware corporation
By:    /s/ Michael L. Kaplan            
Name:    Michael L. Kaplan
Title:    
RED ROBIN WEST, INC.,
a Nevada corporation


By:    /s/ Terry D. Harryman            
Name:    Terry D. Harryman
Title:    President


WESTERN FRANCHISE DEVELOPMENT, INC.,
a California corporation
By:    /s/ Terry D. Harryman            
Name:    Terry D. Harryman
Title:    President
RED ROBIN DISTRIBUTING COMPANY LLC,
a Nevada limited liability company
By:    /s/ Terry D. Harryman            
Name:    Terry D. Harryman
Title:    Manager
NORTHWEST ROBINS, L.L.C.,
a Washington limited liability company
By:    RED ROBIN INTERNATIONAL, INC.,
Sole Member and Manager of Northwest Robins, L.L.C.
By:    /s/ Terry D. Harryman        
Name:    Terry D. Harryman


FIRST AMENDMENT TO CREDIT AGREEMENT
RED ROBIN INTERNATIONAL, INC.

--------------------------------------------------------------------------------





Title:    President


RED ROBIN EXPRESS, LLC,
a Colorado limited liability company
By:    /s/ Terry D. Harryman            
Name:    Terry D. Harryman
Title:    Manager
RED ROBIN NORTH HOLDINGS, INC.,
a Nevada corporation
By:    /s/ Terry D. Harryman            
Name:    Terry D. Harryman
Title:    President






FIRST AMENDMENT TO CREDIT AGREEMENT
RED ROBIN INTERNATIONAL, INC.



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT
AND LENDERS:            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender
By:    /s/ Darcy McLaren                
Name:    Darcy McLaren
Title:    Director






FIRST AMENDMENT TO CREDIT AGREEMENT
RED ROBIN INTERNATIONAL, INC.

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Lender
By:    /s/ Anthony Luppino            
Name:    Anthony Luppino
Title:    Vice President






FIRST AMENDMENT TO CREDIT AGREEMENT
RED ROBIN INTERNATIONAL, INC.

--------------------------------------------------------------------------------






COMPASS BANK,
as a Lender
By:    /s/ Joseph W. Nimmons            
Name:    Joseph W. Nimmons
Title:    Sr. Vice President






FIRST AMENDMENT TO CREDIT AGREEMENT
RED ROBIN INTERNATIONAL, INC.

--------------------------------------------------------------------------------






COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as a Lender
By:    /s/ Jeff Geisbauer            
Name:    Jeff Geisbauer
Title:    Executive Director
By:    /s/ Bert Corum                
Name:    Bert Corum
Title:    Executive Director


FIRST AMENDMENT TO CREDIT AGREEMENT
RED ROBIN INTERNATIONAL, INC.

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Jeff Benedix                
Name:    Jeff Benedix
Title:    Vice President






FIRST AMENDMENT TO CREDIT AGREEMENT
RED ROBIN INTERNATIONAL, INC.



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as a Lender
By:    /s/ Laura Woodward            
Name:    Laura Woodward
Title:    Vice President


JPMORGAN CHASE BANK, N.A. (TORONTO BRANCH),
as a Lender
By:    /s/ Michael N. Tam            
Name:    Michael N. Tam
Title:    Senior Vice President






FIRST AMENDMENT TO CREDIT AGREEMENT
RED ROBIN INTERNATIONAL, INC.

